PEARSON, Judge.
The plaintiff appeals from a summary final judgment in an action in which he sought equitable relief upon a claim that he had been fraudulently deprived of his interest in a closely held corporation. The defendants’ answer alleged that the parties had arrived at an accord and satisfaction and that the plaintiff for valuable consideration executed a general release of the defendants. Summary judgment was entered after several depositions were taken and several affidavits filed.
On this appeal the plaintiff-appellant has demonstrated from the record that issues of fact were raised by the allegations in his complaint. But the defendant-appellees have demonstrated beyond any genuine issue of material fact that the accord and satisfaction was reached after the claim of fraud has been made and that the general release was executed for the purpose of discharging that claim. Therefore the trial judge correctly entered summary judgment for the defendants as a matter of law. See Green v. Manly Construction Company, Fla. App.1964, 159 So.2d 881, 886.
Affirmed.